An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

RAHEEM ROBINSON, No. 68866

Appellant, a
THE STATE OF dEtAnA, F Em E 9

Respondent. OCT [iii 2815

W.———%,—.—_l_wwﬁﬁw~ ......,....

~ malaria n. m EMSSUW
ORDER DISMISSING APPEAL 

This is a pro se notice of appeal from a judgment of conviction.
Eighth Judicial District Court, Clark County; Valerie J. Vega: Judge.

The notice of appeal Was untimely ﬁled. NRA]? 403); NRS
34.57 5(1); NRAP 26(a); NRAP 26(0). Because an untimely notice of appeal
fails to vest jurisdiction in this court, Laeada v. State, 110 News. 349, 352,
8'21 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider

this appeal, and we

ORDER this appeal DISMISSED.

 

‘ 9
p: 0km Sf
J.
Pickering

cc: Hon. Valerie J. Vega, District Judge
The Law Ofﬁce {3f David R. Fischer
Attorney GeneralfCarson City
Clark County District Attorney
Eighth District Court Clerk
Raheem Robinson

SUPREME COURT